Citation Nr: 1507345	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction of the claims file is with the RO in Hartford, Connecticut.

The Veteran testified at a hearing before a Decision Review Officer in November 2012.  The Veteran also testified at a videoconference hearing before the undersigned Acting Veterans Law Judge, in May 2013.  Transcripts of those proceedings are associated with the claims file.

In December 2013, the Board remanded this claim for additional development.


FINDING OF FACT

Since the grant of service connection, Veteran has had at worst, Level 1 in both the right and left ears.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.85 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records, service personnel records, and available VA and private treatment records have been obtained.  Pursuant to the Board's December 2013 remand directives, the RO also sought to obtain clarification from a private physician, but no response was provided.  The record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2). 

VA examinations were conducted in January 2012 and March 2014; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran does not allege, nor does the record show, that his disability has worsened in severity since the March 2014 examination.

Further, in attempting to obtain clarification with the private physician and obtaining the March 2014 VA examination, the Board also finds that there was substantial compliance with the December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board likewise considers it unnecessary to remand for an additional hearing as the Veteran has already had the opportunity to testify before a Decision Review Officer (DRO) and the undersigned in March 2012 and May 2013, respectively.  See 38 C.F.R. § 20.700(a) (2014).  The transcripts of the March 2012 and May 2013 hearings reflects that the DRO and undersigned set forth the issue on appeal at the start of the proceeding, then focused on the elements necessary to substantiate that claim and sought to identify any further development that was required.  Such actions satisfied the duties to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the evidence has not otherwise shown, a failure to comply with 38 C.F.R. § 3.103(c)(2), or a similar prejudicial error, on the part of the undersigned.  Moreover, there is no indication that the Veteran has been denied due process, either during his hearing or at any other time throughout the appeal. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.


Merits of the Claim

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss disability.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(a).  

The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  However, as will be shown below, the audiometric findings do not reflect an exceptional pattern of hearing loss, and the provisions of 38 C.F.R. § 4.86 do not apply.

As an initial matter, the Board notes that the Veteran submitted a private audiological evaluation from Beltone New England dated in July 2013.  As noted in the December 2013 remand, the Board was unable to determine whether the Maryland CNC word list was used in this evaluation and whether the examination was conducted by a state-licensed audiologist.  Regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85(a).  

Beltone New England did not respond to the RO's request for information and there is no indication that the audiogram conducted by this provider used the Maryland CNC test, nor is there indication that the test was performed by a state-licensed audiologist.  Thus, the audiological findings reported by Beltone New England is not probative of the severity of his current hearing loss disability.  

The probative medical evidence of record consists of the January 2012 and March 2014 VA audiological examination reports.  

At the January 2012 VA audiological examination, conducted in connection with the Veteran's initial claim for service connection, puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
10
20
40
60
LEFT
10
25
60
65

The average puretone threshold was 33 decibels in the right ear and 40 decibels in the left ear.  Speech recognition ability of 98 percent for the right ear and 94 percent for the left ear was indicated.  

As for any functional effect of his hearing loss on activities of daily living, the Veteran reported difficulty understanding his wife's voice and speech in background noise.  

Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI yields values of Level I hearing for the right ear and the left ear.  Level I and Level I correspond to a noncompensable evaluation pursuant to Table VII.

At a VA examination in March 2014, the Veteran's puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
10
25
45
60
LEFT
10
25
60
65

The average puretone threshold was 35 decibels in the right ear and 40 decibels in the left ear.  Speech recognition ability was 98 percent in the right ear and left ear.   

Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI yields values of Level I hearing for the right and left ears.  Level I and Level I correspond to a noncompensable evaluation pursuant to Table VII. 

As for any functional effect of his hearing loss on activities of daily living, the Veteran again reported difficulty understanding his wife in a noisy environment.  The VA examiner also commented that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings and daily activities.  Many individuals with the Veteran's degree of hearing loss, or worse, function well in many settings.  The examiner also acknowledged that the Veteran's hearing loss could cause trouble in very noisy environments and environments which require him to use non face to face communication equipment 9e.g. speakers or intercoms), or in jobs that require a great deal of attention to high-pitched noise (e.g. monitoring medical equipment or other alarm systems), but with appropriate amplification, the Veteran should be able to communicate well with realistic expectations.  In a noisy environment even an individual with normal hearing sensitivity would have difficulty communicating.  

The Board acknowledges the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, and his complaints that he has difficulty hearing.  However, the assignment of disability rating for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The Board finds that the January 2012 and March 2014 VA examinations are the most probative evidence regarding the severity of the Veteran's bilaterally hearing loss disability.  The VA examinations were performed by state-licensed audiologists, included the controlled speech discrimination test using the Maryland CNC test, and the March 2014 VA examination is the most recent medical evidence of the Veteran's current hearing loss disability.  

The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must base its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349(1992).  Accordingly, a compensable disability rating is not warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366(Fed. Cir. 2009).

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe his disability level.  The January 2012 and March 2014 VA examination reports contain the Veteran's descriptions of the functional impact of his hearing loss and the difficulty it causes in his daily environment.  The Veteran and his wife have also provided testimony regarding his difficulty with hearing conversations, especially with his wife, or in a crowded room like a restaurant.

While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Veteran has not described functional effects that are considered "exceptional," or that are not otherwise contemplated by the assigned evaluation.  The Veteran's complaints are contemplated by the rating criteria which consider speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss disability and referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Finally, as there is no evidence of unemployability due to the Veteran's hearing loss disability, the question of entitlement to a TDIU is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


